11/23/2021



                                                                                   Case Number: DA 21-0478
      IN THE SUPREME COURT OF THE STATE OF MONTANA

                              No. DA 21-0478


IN THE MATTER OF:

J.W.P. III,

      A Youth in Need of Care.


                  ORDER GRANTING MOTION FOR
                    FIRST EXTENSION OF TIME


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant is granted an extension of time

until January 3, 2022 to prepare, serve, and file her Opening Brief.

      No further extensions will be granted.




                                                                         Electronically signed by:
                                                         Grant of Extension of Mike
                                                                               Time McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           November
                                                                            PAGE 1 23 2021